Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	Claims 1-113 are cancelled and claims 114-126 are pending.

Claim Objections
3.	The following claims are objected to because of the following informalities:
4.	The last claim labeled as claim 124 appears to be a result of the typographical error. The claim should be labeled claim 126 not 124 and it is considered as such for the purpose of the expedited prosecution.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 114-118, 122-123 and 126 are rejected under 35 U.S.C. 103 as being unpatentable over Schran et al. (US 7502797 B2) hereinafter referred as Schran in view of Shaffer et al. (US 20110179380 A1) hereinafter referred as Shaffer in view of Tsang (US 20040139351 A1) hereinafter referred as Tsang and further in view of  Smith et al. (US 7,873,349 B1) hereinafter referred as Smith.

Regarding claim 114, Schran discloses a method for covertly acquiring data (Col. 2, lines 2-4; A client monitoring application typically operates as a background application and may operate in stealth mode, without alerting the user) comprising: 
providing a first hand-held electronic device (Col. 4, lines 8-16; client devices can be any variety of computer devices, including hand held or portable PCs, personal digital assistants (PDAs), cellular phones, etc.) having a processor, a storage medium (Col. 4, lines 17-18; each client device includes at least one processor 120 and memory 122), operating system software executable on the processor (Col. 4, lines 24-26; resident in the memory 122 are one or more operating systems, a touch screen (Col. 4, lines 44-47;, keyboards, touch pads, I/O interfaces, displays, LEDs, audio generators, etc. and so forth could easily be a part of the exemplary client device), and consumer application software containing first program steps stored in the storage medium and executable on the processor (Col. 4, lines 25-35; Resident in the memory 122 are programs 124 that execute on the one or more processors 120. Example of programs include, but are not limited to, application programs, email programs, word processing programs, spreadsheets programs, Internet browser programs, Web services and so forth), 
storing in the storage medium of the hand-held device covert application software, containing second program steps executable on the processor (Col. 2, lines 2-4; A client monitoring application typically operates as a background application and may operate in stealth mode, without alerting the user; Col. 4, lines 36-43, an innovative client monitoring application 126 also resides in memory 122. The client monitoring application 126 is a program that monitors user activity performed on the client device 102, forwards recorded activity (real-time activity or stored activity) to the supervisor server 104 over network 106), and initiating monitoring of information about an activity associated with the first device by running the covert application software in a first configuration where, (ii) when running the covert application software in the first configuration, no image which overtly exhibits a self-evident association with the covert application software can be viewed on the display to identify the covert application software or to indicate that the covert application software is running on the client (Col. 2, lines 2-9; the client monitoring application typically operates as a background application and may operate in a stealth mode, without alerting the user).
Schran  may not explicitly  disclose a touch screen capable of initiating execution of consumer software applications by the processor with gestures made on the screen by one or more fingers, by making a gesture on the touch screen, the first program steps including display of graphic or text information, software that can be launched from the touch screen, and initiating monitoring of information about an activity associated with the first device by running the covert application software in a first configuration where, (i) in order to run the covert application software in the first configuration, a log-in must first be input to the first device, the method including 
a. prior to initiating monitoring with the covert application software, displaying a feature on the touch screen accessible with the touch screen display, having no self-evident association with the covert application software, wherein the touch screen displaying the feature is responsive via the touch screen display to application of a gesture or key sequence to present a log-in screen or a prompt to input the log-in to the device to run the  covert application software in the first configuration by inputting via the touch screen display a predefined gesture or key sequence after the log-in screen or prompt is first displayed; b. inputting the log-in via the touch screen in response to the log-in screen; and c. after inputting the log-in, initiating the running of the covert application software according to the first configuration without providing display of any image which specifically identifies the covert application software and indicates that the covert application software is currently running on the client. 
 However, Shaffer discloses a touch screen capable of initiating execution of consumer software applications by the processor with gestures made on the screen by one or more fingers (para. [0005],[0036], an electronic device typically includes a user interface that is used to interact with the computing device. The user interface may include a display and/or input devices such as a keyboard, mice, and touch-sensitive surfaces for interacting with various aspects of the user interface. In some devices with a touch-sensitive surface as an input device, a first set of touch-based gestures (e.g., two or more of: tap, double tap, horizontal swipe, vertical swipe, pinch, depinch, two finger swipe) are recognized as proper inputs in a particular context (e.g., in a particular mode of a first application), and other, different sets of touch-based gestures are recognized as proper inputs in other contexts (e.g., different applications and/or different modes or contexts within the first application)), and,
consumer application software containing first program steps stored in the storage medium and executable on the processor by making a gesture on the touch screen, the first program steps including display of graphic or text information (para. [0014] [0066]-0067] and[0129], an electronic device includes a touch-sensitive display unit configured to receive touch inputs, and a processing unit coupled to the touch-sensitive display unit. The processing unit is configured to execute at least a first software application and a second software application. The first software application includes a first set of one or more gesture recognizers, and the second software application includes one or more views and a second set of one or more gesture recognizers. Respective gesture recognizers have corresponding gesture handlers. The processing unit is configured to: enable display of at least a subset of the one or more views of the second software application; wherein the displaying of the one or more views corresponds to the graphic information; [0269]: Method 800 allows a user to control with a gesture a hidden open application that is not currently displayed on a display of the electronic device (e.g., the first software application), such as a background application, a suspended application, or a hibernated application. Thus, the user can perform operations that are not provided by the application currently displayed on the display of the electronic device (e.g., the second software application) but are provided by one of the currently open applications (e.g., displaying a home screen or switching to a next software application using gestures for a hidden application launcher software application); [0066]: Suspended application;  [0067]: hibernated applications are applications that are not running but are stored in a non-volatile memory). 
 software that can be launched from the touch screen, initiating the covert application, the method including a. prior to initiating the covert application software, displaying a feature on the touch screen accessible with the touch screen display, having no self-evident association with the covert application software, wherein the touch screen displaying the feature is responsive via the touch screen display to application of a gesture or key sequence (para [0014], [0269]. method 800 allows a user to control with a gesture a hidden open application that is not currently displayed on a display of the electronic device (e.g., the first software application), such as a background application, a suspended application, or a hibernated application. Thus, the user can perform operations that are not provided by the application currently displayed on the display of the electronic device (e.g., the second software application) but are provided by one of the currently open applications (e.g., displaying a home screen or switching to a next software application using gestures for a hidden application launcher software application);  [0066] suspended application; [0067] hibernated applications are applications that are not running but are stored in a non-volatile memory).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Schran and include a touch screen capable of initiating execution of consumer software applications by the processor with gestures made on the screen by one or more fingers, consumer application software containing first program steps stored in the storage medium and executable on the processor by making a gesture on the touch screen, the first program steps including display of graphic or text information  and prior to initiating the covert application software, displaying a feature on the touch screen accessible with the touch screen display, having no self-evident association with the covert application software, wherein the touch screen displaying the feature is responsive via the touch screen display to application of a gesture or key sequence using the teaching of Shaffer. with the teachings of Schran to be able to provide a gesture that would activate a hidden application while not showing it on the display. The motivation for doing so would have been beneficial to have particular gestures associated with different application to be able to execute upon request and therefore improve secure usage of the device.
Schran in view of Shaffer discloses claim 1 as recited above. Schran in view of Shaffer may not explicitly disclose wherein the touch screen displaying the feature is responsive via the touch screen display to application of a gesture or key sequence to present a log-in screen or a prompt to input the log-in to the device.
However, Tsang discloses wherein the touch screen displaying the feature is responsive via the touch screen display to application of a gesture or key sequence to present a log-in screen or a prompt to input the log-in to the device ([Abstract] a user makes a gesture indicating a request for a secured attention sequence, wherein the gesture is made without using a keyboard. The secure attention sequence is generated in response to the gesture. The gesture may include pressing a button on the device or pressing a combination of two buttons on the device. A secure login screen may be displayed as a result of generating the secured attention sequence. Further,  [0029] a user’s own finger could be the stylus 204 (i.e., user input device)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Schran in view of Shaffer and include wherein the touch screen displaying the feature is responsive via the touch screen display to application of a gesture or key sequence to present a log-in screen or a prompt to input the log-in to the device using the teaching of Tsang. The motivation for doing so would have been in order to generate secured sequence in response to the gesture.
Schran in view of Shaffer and further in view of Tsang may not explicitly disclose initiating monitoring of information about an activity associated with the first device by running the covert application software in a first configuration where, (i) in order to run the covert application software in the first configuration, a log-in must first be input to the first device, the method including: a. prior to initiating monitoring with the covert application software, prompt to input the log-in to the device to run the covert application software in the first configuration by inputting via the touch screen display a predefined gesture or key sequence after the log-in screen or prompt is first displayed; b. inputting the log-in via the touch screen in response to the log-in screen; and c. after inputting the log-in, initiating the running of the covert application software according to the first configuration without providing display of any image which specifically identifies the covert application software and indicates that the covert application software is currently running on the client.
However, Smith discloses initiating monitoring of information about an activity associated with the first device by running the covert application software in a first configuration where, (i) in order to run the covert application software in the first configuration, a log-in must first be input to the first device (Col. 2, lines 13-26; the mobile communication device can only be placed in stealth mode after the investigator enters valid user information… the investigator and/or the support team may be required to only enter a passcode to initiate the stealth mode; Col. 14, lines 9-19) and,   
(ii) when running the covert application software in the first configuration, no image which overtly exhibits a self-evident association with the covert application software can be viewed on the display to identify the covert application software or to indicate that the covert application software is running on the client (Abstract, a mobile communication device that may be used by an investigator to secretly record a suspect and track the investigator's location includes a microphone for detecting sounds, a communication component for transmitting signals or data representative of the sounds to one of the portable computers via the wireless communication network, a display for displaying information related to operation of the device, a computing device, and a computer program implemented by the computing device. The computer program is operable to place the device in a stealth mode in which the display is turned off or otherwise deactivated to make the entire device appear to be turned off while the microphone continues to detect sounds and the communication component continues to transmit signals or data representative of the sounds to a surveillance or support team operating one of the portable computers), the method including:
a. prior to initiating monitoring with the covert application software, prompt to input the log-in to the device to run the covert application software in the first configuration by inputting via the touch screen display a predefined gesture or key sequence after the log-in screen or prompt is first displayed (abstract; Col. 2, lines 13-26, the mobile communication device can only be placed in stealth mode after the investigator enters valid user information… the investigator and/or the support team may be required to only enter a passcode to initiate the stealth mode; Col. 14, lines 9-19; to initiate the stealth mode, the investigator may be required to enter valid user information such as an identification number, an investigation case number, a password, etc. The investigator may also be prompted to acknowledge at least one party (the investigator) consents to recording of conversations in compliance with federal law); 
b. inputting the log-in via the touch screen in response to the log-in screen (Col. 14, lines 9-19, to initiate the stealth mode, the investigator may be required to enter valid user information such as an identification number, an investigation case number, a password, etc. The investigator may also be prompted to acknowledge at least one party (the investigator) consents to recording of conversations in compliance with federal law); and 
c. after inputting the log-in, initiating the running of the covert application software according to the first configuration without providing display of any image which specifically identifies the covert application software and indicates that the covert application software is currently running on the client (Abstract, the computer program is operable to place the device in a stealth mode in which the display is turned off (i.e., blank screen) or otherwise deactivated to make the entire device appear to be turned off while the microphone continues to detect sounds and the communication component continues to transmit signals or data representative of the sounds to a surveillance or support team operating one of the portable computers; Col. 14, lines 35-53).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings Schran/Shaffer/Tsang and include in order to run the covert application software in the first configuration, a log-in must first be input to the first device, the method including: prior to initiating monitoring with the covert application software, prompt to input the log-in to the device to run the covert application software in the first configuration by inputting via the touch screen display a predefined gesture or key sequence after the log-in screen or prompt is first displayed; inputting the log-in via the touch screen in response to the log-in screen; and  after inputting the log-in, initiating the running of the covert application software according to the first configuration without providing display of any image which specifically identifies the covert application software and indicates that the covert application software is currently running on the client using the teaching of  Smith. The motivation for doing so would have been in order to permit law enforcement agencies and other entities to implement intelligence gathering missions without purchasing expensive stand-alone surveillance equipment.

Regarding claim 115, claim 114 is incorporated. Schran may not explicitly disclose wherein execution of the second program steps is initiated by making one or more gestures on the screen while one of the screens of graphic or text information is displayed.  However, Shaffer discloses wherein execution of the second program steps is initiated by making one or more gestures on the screen while one of the screens of graphic or text information is displayed (para.  [0269]: Method 800 allows a user to control with a gesture a hidden open application that is not currently displayed on a display of the electronic device (e.g., the first software application), such as a background application, a suspended application, or a hibernated application. Thus, the user can perform operations that are not provided by the application currently displayed on the display of the electronic device (e.g., the second software application) but are provided by one of the currently open applications (e.g., displaying a home screen or switching to a next software application using gestures for a hidden application launcher software application); [0066] Suspended application;  [0067] hibernated applications are applications that are not running but are stored in a non-volatile memory). 
         Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Schran and include wherein execution of the second program steps is initiated by making one or more gestures on the screen while one of the screens of graphic or text information is displayed using the teaching of Shaffer. The motivation for doing so would have been beneficial to have particular gestures associated with different application to be able to execute upon request and therefore improve secure usage of the device.

Regarding claim 116, claim 114 is incorporated  and Schran further discloses wherein enabling access to initiate or control execution of the second program steps further requires making one or more additional gestures on the screen while one of the screens of graphic or text information is displayed on the display in accord with the first program steps (para. [0269]: Method 800 allows a user to control with a gesture a hidden open application that is not currently displayed on a display of the electronic device (e.g., the first software application), such as a background application, a suspended application, or a hibernated application. Thus, the user can perform operations that are not provided by the application currently displayed on the display of the electronic device (e.g., the second software application) but are provided by one of the currently open applications (e.g., displaying a home screen or switching to a next software application using gestures for a hidden application launcher software application).

Regarding claim 117, claim 114 is incorporated. Schran in view of Shaffer may not explicitly disclose wherein making the one or more additional gestures on or near the screen causes generation of a password protected log-in screen on the display.  However, Tsang discloses wherein making the one or more additional gestures on or near the screen causes generation of a password protected log-in screen on the display (Abstract, a user makes a gesture indicating a request for a secured attention sequence, wherein the gesture is made without using a keyboard. The secure attention sequence is generated in response to the gesture. The gesture may include pressing a button on the device or pressing a combination of two buttons on the device. A secure login screen may be displayed as a result of generating the secured attention sequence; para. [0029] a user’s own finger could be the stylus 204 (i.e., user input device)). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Schran in view of Shaffer and include wherein making the one or more additional gestures on or near the screen causes generation of a password protected log-in screen on the display using the teaching of Tsang. The motivation for doing so would have been in order to generates the secured sequence in response to the gesture.

Regarding claim 118, claim 114 is incorporated. Schran in view of Shaffer and further in view of Tsang  may not explicitly disclose terminating access to initiate or control execution of the second program steps.  However, Smith discloses terminating access to initiate or control execution of the second program steps (Col. 14, lines 56-60; the investigator may request termination of the stealth mode by entering valid user information such as an identification number, an investigation case number, a password, etc. as depicted in step 316).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Schran in view of Shaffer and further in view of Tsang and include terminating access to initiate or control execution of the second program steps using the teaching of Smith. The motivation for doing so would have been in order to permit law enforcement agencies and other entities to implement intelligence gathering missions without purchasing expensive stand-alone surveillance equipment.

Regarding claim 122,  claim 114  is incorporated. Schran  may not explicitly disclose where access to initiate or control execution of the second program steps of the covert application software is only permitted by initiating execution of the first program steps of the consumer application software, causing display of one or more screens of the graphic or text information on the touch screen.  However, Shaffer discloses where access to initiate or control execution of the second program steps of the covert application software is only permitted by initiating execution of the first program steps of the consumer application software, causing display of one or more screens of the graphic or text information on the touch screen (para. [0269]: Method 800 allows a user to control with a gesture a hidden open application that is not currently displayed on a display of the electronic device (e.g., the first software application), such as a background application, a suspended application, or a hibernated application. Thus, the user can perform operations that are not provided by the application currently displayed on the display of the electronic device (e.g., the second software application) but are provided by one of the currently open applications (e.g., displaying a home screen or switching to a next software application using gestures for a hidden application launcher software application);  [0066]: Suspended application; [0067]: hibernated applications are applications that are not running but are stored in a non-volatile memory). 
     Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Schran and include where access to initiate or control execution of the second program steps of the covert application software is only permitted by initiating execution of the first program steps of the consumer application software, causing display of one or more screens of the graphic or text information on the touch screen using the teaching of Shaffer. The motivation for doing so would have beneficial to have particular gestures associated with different application to be able to execute upon request and therefore improve secure usage of the device.

Regarding claim 123, claim114 is incorporated.  Schran may not explicitly disclose where the touch screen displaying the feature is responsive to application of a gesture or key sequence to initiate execution of the first program steps of the consumer application software.  However, Shaffer discloses where the touch screen displaying the feature is responsive to application of a gesture or key sequence to initiate execution of the first program steps of the consumer application software (para. [0014]  an electronic device includes a touch-sensitive display unit configured to receive touch inputs, and a processing unit coupled to the touch-sensitive display unit. The processing unit is configured to execute at least a first software application and a second software application. The first software application includes a first set of one or more gesture recognizers, and the second software application includes one or more views and a second set of one or more gesture recognizers. Respective gesture recognizers have corresponding gesture handlers. The processing unit is configured to: enable display of at least a subset of the one or more views of the second software application; wherein the displaying of the one or more views corresponds to the graphic information). 
        Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Schran and include where the touch screen displaying the feature is responsive to application of a gesture or key sequence to initiate execution of the first program steps of the consumer application software using the teaching of Shaffer. The motivation for doing so would have been beneficial to have particular gestures associated with different application to be able to execute upon request and therefore improve secure usage of the device.

           Regarding independent claim 126, claim corresponds to independent claim 114 and is therefore rejected for similar reasoning.  Schran further discloses a non-transitory computer readable medium having computer instructions stored thereon to implement covert application software designed to track a user of a first hand-held electronic device, wherein the first device comprises a processor, memory, and display and is adapted to selectively run a plurality of self-contained programs designed to fulfill a particular purpose, the instructions when executed by the processor causing the processor to implement a method of monitoring information about an activity (see Fig. 1)

6.	Claims 119-121 and 124-125 are rejected under 35 U.S.C. 103 as being unpatentable over Schran et al. (US 7502797 B2) hereinafter referred as Schran in view of Shaffer et al. (US 20110179380 A1) hereinafter referred as Shaffer in view of Tsang (US 20040139351 A1) hereinafter referred as Tsang in view of  Smith et al. (US 7,873,349 B1) hereinafter referred as Smith and further view of Marshall (US 20140189850 A1) hereinafter referred as Marshall.

Regarding claim 119, claim 118  is incorporated. Schran/Shaffer/ Tsang/Smith may not explicitly disclose wherein terminating access is effected by ceasing the display of a screen of graphic or text information generated in accord with the first program steps. However, Marshall discloses wherein terminating access is effected by ceasing the display of a screen of graphic or text information generated in accord with the first program steps (para. [0020] [0036]). 
        Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Schran/Shaffer/Tsang/Smith and include where wherein terminating access is effected by ceasing the display of a screen of graphic or text information generated in accord with the first program steps using the teaching of Marshall. The motivation for doing so would have been in order to prevent covert applications to be shown even when not in use.
Regarding claim 120, claim 119 is incorporated. Schran/Shaffer/ Tsang/Smith may not explicitly disclose wherein ceasing the display of a screen of graphic or text information is had by making one or more further additional gestures on or near the screen.  However, Marshall discloses wherein ceasing the display of a screen of graphic or text information is had by making one or more further additional gestures on or near the screen (para. [0038] one or more screens of either configuration may be displayed in a manner that when a user applies a predetermined gesture to that screen, the device will switch from the second application configuration to the first application configuration, or vice versa. An example of such a gesture is a bottom-to-top or top-to-bottom swipe on a home screen. The hidden application may be programmed to activate the second application configuration upon receipt of the gesture. For example, a messaging application may switch the configuration when it is operating and a full left-to-right swipe on the screen is detected).
       Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Schran/Shaffer/Tsang/Smith and include wherein ceasing the display of a screen of graphic or text information is had by making one or more further additional gestures on or near the screen using the teaching of Marshall. The motivation for doing so would have been in order to prevent covert applications to be shown even when not in use.

Regarding claim 121,  claim 120  is incorporated. Schran/Shaffer/ Tsang/Smith may not explicitly disclose wherein the further additional gestures made on or near the screen cause the processor to stop running the first program steps.  However, Marshall discloses wherein the further additional gestures made on or near the screen cause the processor to stop running the first program steps (para [0037], when the “revert” application is selected, the device may revert from the second configuration to a first configuration; when the system is found to be inactive the device may return to a first application interface or the hidden security application. However, by reverting, the system switches to a first configuration instead of a hidden application i.e., first program).
       Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Schran/Shaffer/Tsang/Smith and include the further additional gestures made on or near the screen cause the processor to stop running the first program steps using the teaching of Marshall. The motivation for doing so would have been in order to prevent covert applications to be shown even when not in use.

Regarding claim 124, claim 114 is incorporated. Schran/Shaffer/ Tsang/Smith may not explicitly disclose where the covert application software is guised with an icon that appears on the touch screen display to launch the consumer application software. However, Marshall discloses where the covert application software is guised with an icon that appears on the touch screen display to launch the consumer application software (para. [0021], the first application interface will include a user-selectable icon or other input that, when selected causes the electronic device to execute the hidden security application, and receiving a command to execute the hidden security application; [0027] the hidden security application may include a messaging application; wherein the messaging application corresponds to the first program steps displaying text information and acts as a gateway to a second program i.e., second application configuration). 
        Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Schran/Shaffer/Tsang/Smith and include where the covert application software is guised with an icon that appears on the touch screen display to launch the consumer application software using the teaching of Marshall. The motivation for doing so would have been in order to prevent covert applications to be shown even when not in use.

Regarding claim 125, claim 114 is incorporated. Schran/Shaffer/ Tsang/Smith may not explicitly disclose where the consumer application software is taken from the group consisting of a video game, a travel assist manager, a calculator and a calendar.  However, Marshall discloses where the consumer application software is taken from the group consisting of a video game, a travel assist manager, a calculator and a calendar
 (para. [0024] the hidden security application may be a voice memo application;  [0025]-[0033] the hidden security application may be a calculator application; the hidden security application may be a clock application;  the hidden security application may be a contacts database application; the hidden security application may be a calendar application; the hidden security application may be a voice call application; the hidden security application may be a map application; the hidden security application may be a financial investment application;  the hidden security application may be a voice memo application or a text-based note-taking application; the hidden security application may be a personal assistant application; Although Marshall does not specifically disclose a video game it would have been obvious to one of ordinary skill in the art to include video game applications in mobile devices as a first application given that it is well-known in the art).
 	  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Schran/Shaffer/Tsang/Smith and include where the consumer application software is taken from the group consisting of a video game, a travel assist manager, a calculator and a calendar using the teaching of Marshall. The motivation for doing so would have been in order to prevent covert applications to be shown even when not in use.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kidest Mendaye whose telephone number is (571)272-
2603. The examiner can normally be reached on Monday-Friday 7:00 am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Pappas can be reached on (571) 272-7646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business
Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO
Customer Service Representative or access to the automated information system, call
800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIDEST MENDAYE/Examiner, Art Unit 2448                                                                                                                                                                                                        
                                                                                                                                                                                                   /JONATHAN A BUI/Primary Examiner, Art Unit 2448